UNITED STATES BANKRUPTCY COURT Bankruptcy Type: Chapter 11

Southern District of New York Case No.: 19-13223
Claim No.: 19-S-0127-HO

 

x
In Re: WANSDOWN PROPERTIES CORPORATION N.V.

Debtor(s).

 

 

, Proof of Claim

1. Debtor, WANSDOWN PROPERTIES CORPORATION N.V. was at and before the filing by or against this debtor of the
original petition in bankruptcy, and still is, justly and truly indebted or liable to the City of New York Department of Finance in
the sum of $249,909.81 dollars plus interest and penalties through the filing of the petition herein (at the rate set forth in the
Administrative Code of the City of New York for such taxes) for the taxes on the schedule attached hereto and made a part
hereof.

2. That the consideration of this debt or liability is the NYC Administrative Code statutory tax liability set forth in the schedule
attached hereto and made a part hereof.

3. That no part of the debt or liability has been paid,
4. That there are no set-offs or counterclaims to the debt or liability,

5. That the City of New York does not hold, and has not, nor has any person by its order, or to the knowledge or belief of the
undersigned, for its use, had or received, any security or securities for the debt or liability,

6. That no note or other negotiable instrument has been received for such account or liability or any part hereof; and that no
Judgment has been rendered thereon, except that a warrant or warrants for taxes were filed against the debtor as indicated on the
attached schedule.

7. That demand is hereby made that the aforesaid claim be allowed and paid in full as a priority claim in advance.of any
distribution to creditors; and furthermore, that the said claim be entitled to the rights of a lien claimant, if applicable, pursuant to
the provisions of the Administrative Code of the City of New York and the Bankruptcy Code.

8. That the said City of New York, by its duly constituted authorities has by this claim, to the extent not previously made by any
assessment or notice of deficiency, duly made the assessment and to the extent not previously issued this claim shall constitute
any required notice of deficiency, pursuant to the provisions of the Administrative Code of the City of NY enacted for the
collection of taxes set forth herein.

9. That in accordance with subdivision b of section 546 of the Bankruptcy Code, the City of New York Department of Finance
hereby perfects the lien of the taxes set forth on the attached schedule.

The undersigned, Catherine Leung, Supervisor of the Bankruptcy & Assignment Unit of the NYC Department of Finance, files this
Proof of Claim for the unpaid taxes set forth on the schedule attached on behalf of the City of New York Department of Finance
(DOF").

 

 

 

 
Please make checks payable to the NYC Department of Finance and mail to:

NYC Department of Finance
Tax, Audit and Enforcernent Division
375 Pearl Street
New York, NY 10038
Attn: Bankruptcy Unit

Penalty for Presenting Fraudulent Claims -- Fine of not more than $5,000 or imprisonment or no more than five years, or both - Title
18, U.S.C, § 152.

Dated: 07-Feb-2020
Brooklyn, New York

United States Bankruptcy Court
Southern District of New York
One Bowling Green

New York, NY 10004-1408

By: Chy

Audit Division
Bankruptcy & Assignment Unit
375 Pearl Street

New York, NY 10038

Schedule of Taxes Due by debtor in possession based on, returns filed, estimated taxes. The City of New York, by its duly
constituted authorities has by this claim, to the extent not previously made by any assessment or notice of deficiency, duly made the
assessment and to the extent not previously issued this claim shall constitute any required notice of deficiency, pursuant to the
provisions of the Administrative Code of the City of NY enacted for the collection of taxes set forth herein.

 

Tax Deficiency - Pursuant to the Title 11 of the Administrative Code of the City of New York

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ype of Tax Filing Period Principal Enterest Penalty Total
[General Corp fl2tra0T2 ~ 1a7872019 | $167,159.17 345,960.85 $36,789.79 $249,909.81
$167,159.17 $45,960.85 $36,789.79 $249, 509-51

. Detail of Warrants on File
[oct 7368193 | [f2vv2or 2- 11/30/2013 $23,043.17 $12,926.36 $5,539.79) $40,625.32
$23,043.17) $12,926.36 $4,539.79 $40,625.32

 

 

 

 

 

 

 

 

 

 

 
